Order entered on February 15, 1962 denying the motion to stay arbitration and granting the motion to stay the action, unanimously affirmed, with $20 costs and disbursements to respondent. The record reveals that the petitioner participated in the arbitration process to a degree sufficient to bar his present attempt to stay the proceeding. (See Civ. Prac. Act, § 1458; Matter of Iino Shipbuilding Eng. *632Co. [Hellenic Lines], 6 A D 2d 159.) We conclude that Item No. 1 of the demand for arbitration contemplates a determination of the status of Freída Peller as a stockholder. Inasmuch as that is essentially the issue to be tried in the Supreme court action, such action should be stayed. Concur — Breitel, J. P., Rabin, Valente, McNally and Eager, JJ. [33 Misc 2d —.]